         Case 2:20-cr-00035-JFW Document 16 Filed 03/09/20 Page 1 of 1 Page ID #:80
                                                                                             ~ .._~..

       Data Approved:                         Extension: C- ~                                  ~,CLERK, U.S. DIS
                                                                                               :
                                                                                               ;                RICTCOURT
      By: _,/V
           ❑ PSA Offi
                                                                                               ~~       ~~,is
                                                                                                                     r
      Signafiue:
                                                                                                                 OF CALIFORNIA

                                   ~              UNITED STATES DYSTRICT COURT
                        (                        CENTRAL DISTRICT OF CALIFORI~TIA
     '[]NITED STATES OF AMERICA

                                       ~.                      p~,~F, av      CASB NUMBER



      ~,-~-~~I
                                                                         -(~-a~~3~~~v~
                                                                                AFFIDAVIT OF SURETY(NO JUSTIFICATION

                                                         DBFENDANT(S),

       I,the undersigned surety,state on oath thatI permanently reside within thejurisd
                                                                                        iction ofthe United States District Court
   for the Central District ofCalifornia at the address indicated below or ~n(City,
                                                                                    State):

      Ifurthex atata thatIunderstand the provisions ofthe bond executed bythe-abov
                                                                                      e-named defendantfor which this afSdavit
  supports,and I agree to be bound as a condition ofthis bond bythe provis
                                                                             ions ofLocal Crlmirial Rule 46-6 assetforth atthe
  bottom ofthis document and further acknowledge and agree thatI and
                                                                          my personal representatives are bound as a cottdition
  ofthis b nd;jgi       and severally with the defendant and other sureties, to-pay to the United States
  $         ~ c                                                                                          ofAmerica the sum of
                           , in the event that the bond is forfeited. .

     I further understand that it is my obligation to inform the Court
                                                                       and counsel of any change in residence address or
  employmairt ofthe defendant immediately upon becoming aware
                                                                  ofsuch fact.
      I further agree and understand that, unless otherwise ordere
  a continuing bond(including any proceeding on appeal or          d by the Court,the'bond for which this affidavit supports is
                                                            review)which shall continue in full force and effect until such time
  as the undersigned is duly axonaratad by Order ofthe Court.

        d clots der the penatiy ofperjury that #ha foregoing is
                                                                true and correc              t. Executed on this                          day of


      Name of urety                                                                XXX-XX- 3l ~ ~---
                                                                              Social Security Number ofSurety(Last4 digits only)

      Signature o Surety
                                                                                         o    urety
             i _ 1iys~
     Relationship ofSurety
                                                                              City, State,Zip Code

Local Crlmt~a!Rule46-6
     Bond - 5um»~aryfldfudicatlon of'Oblfgadan
!
E bond or undertaking presentedforfiling shall contaf
                                                      n consent ofthe principal and surety that, in case ofdefault
principal or surety,the Court, upon ten(10)days notice, may                                                        or contumacy on the part ofthe
writ ofexecu[fon upon ouchJudgment. An imlemnitee           render aJudgmentsummarily!n accordance with the
                                                    or party fn Interestseeking ajudgment on a bond or           obl~gatfon undertaken and issue a
Summary.4~ud/cation ofObligation and Execullon:                                                           undertaking shallproceed by Motionfor
                                                   Servfce may be made on a corporals surety asprov
                                                                                                      fded in 31 iI.SC.~ 9306.



CR-04(02/09)
                                                 AFFTUAVIT OFSURETY(NO JUSTIFTCATIOTi)
